Citation Nr: 1222364	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  08-30 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right ankle/tibia stress fracture.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for bilateral shin splints.

4.  Entitlement to service connection for a bilateral knee condition.

5.  Entitlement to service connection for a bilateral thigh condition.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2006 to July 2006. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for the issues on appeal.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record demonstrates that the Veteran does not have any residual disability related to the in-service stress fracture to the right ankle/tibia.

2.  The competent evidence of record demonstrates that the Veteran does not have any residual disability related to the contended in-service shin splints to the right and left leg.

3.  The competent evidence of record demonstrates that the Veteran does not have any residual disability related to the in-service stress changes to the right and left knees.

4.  The competent evidence of record demonstrates that the Veteran does not have a bilateral thigh disability.


CONCLUSIONS OF LAW

1.  A current right ankle/tibia disability was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  A current right or left leg disability was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

3.  A current right or left knee disability was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

4.  A current right or left thigh disability was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a December 2007 letter, sent prior to the March 2008 rating decision, advised the Veteran of the evidence and information necessary to substantiate her claims for service connection, as well as her and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the December 2007 letter advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment records and VA examination have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide her pending appeal.  The Board has also reviewed the Veteran's electronic claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process, and has determined that no additional records are available that are not already associated with the claims file.  Additionally, the Veteran was afforded a VA examination in December 2007 in order to adjudicate her service connection claims.  When reviewing the VA examination, the Board finds that the examiner offered supporting data for the conclusions reached.  Thus, the conclusions and diagnoses are considered to be adequate for rating purposes.  Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).  Therefore, a remand for further examination is not warranted.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claims.

II.  Analysis

The Veteran contends that she injured her right ankle, her shins, her knees, and her thighs while in service completing basic training exercises.  She contends that since separating from service, she has experienced continuous pain in the right ankle, shins, knees, and thighs.  Thus, she contends that service connection is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records reflect that in March 2006, the Veteran complained of bilateral thigh pain, worse on the left side.  She also had left ankle pain for one month.  There was no burning or tingling in the legs or loss of muscle strength.  Physical examination of the bilateral lower extremities was normal.  The assessment was muscle pain.  She was placed on temporary duty restriction.  In April 2006, the Veteran reported having bilateral upper thigh and ankle pain.  She had poor conditioning.  She had pain when walking and wobbled when she walked.  Physical examination resulted in the diagnosis of bilateral lower extremity and ankle pain.  In June 2006, the Veteran was diagnosed with a stress fracture at the right distal tibia in the right mid-foot.  The pain was not getting better despite four weeks of convalescent leave and physical therapy.  X-rays of the tibia and fibula were negative.  There was a grade 1 stress fracture at the femur.  Her thigh pain had resolved.  She reported right ankle popping when walking.  A June 2006 medical board report reflects that the Veteran had a grade 1 stress fracture of the femur, stress fracture of the right distal tibia, ankle, and right mid-foot, and severe stress changes in the right mid-foot, bilateral knees, ankles, and feet, as per an April 2006 bone scan.  Following convalescent leave and physical therapy, she had less pain but reported of ongoing ankle pain.  The final diagnosis was stress fracture of the right distal tibia/ankle and right mid-foot.  It was recommended that she be discharged with the option to reenlist upon complete healing of her stress fractures.  

Originally, the Veteran's service separation papers stated that she was discharged due to a disability that existed prior to service.  However, in February 2008 her DD-214 was formally corrected to delete that statement.  Thus, in light of the correction and because there was no indication of any musculoskeletal disability prior to service, the Board finds the Veteran to have been in sound condition upon entry into service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).

Post-service treatment records reflect that on December 2007 VA examination, the Veteran reported having pain and stiffness in the bilateral knees as well as numbness in the left foot.  She reported pain in her bilateral ankles, thighs, legs, and knees mostly after running.  She currently had pain on prolonged standing.  Her knee pain was periodic and did not occur daily.  With regard to her thighs, she stated that she had occasional pain when walking and a pulling sensation when she attempted to kick.  She had occasional pain to the bilateral shins.  She walked with an appropriate gait.  She treated the pain with Ibuprofen and had not sought medical attention.  Physical examination revealed no objective joint abnormalities or indication of spasm or tenderness.  Examination of the right foot was normal.  Neurological testing was also normal in the lower extremities.  There was pain and stiffness in the knees and right ankle.  X-ray examinations of the feet and bilateral tibia, fibula, and femur showed normal bone, joint, and soft tissue.  There was no evidence of fracture or bony lesions.  The joint spaces were well-maintained.  The diagnosis was normal right ankle, normal bilateral knees, normal bilateral views of the feet, normal tibia and fibula, and normal right and left femur.  There was no diagnosis of any musculoskeletal disability of the lower extremities.  The examiner stated that any functional impairment would be due to bilateral shin splints, bilateral thigh condition, and right tibia stress fracture.  However, the examiner did not diagnose any of these conditions or find any indication of current disability of the right foot and ankle, shins, knees, or thighs.

In this case, the Board finds the preponderance of the evidence is against a finding that the Veteran currently suffers from a right ankle disability, bilateral shin splints, bilateral knee conditions, or bilateral thigh conditions for which service connection may be granted.  Specifically, the Board finds that although the service treatment records evidence a diagnosis of a stress fracture to the right ankle and mid-foot, with stress changes to the knees, ankles and feet, it appears that the in-service injuries resolved without any chronic residuals.  In that regard, the post-service treatment records do not demonstrate the existence of any diagnosed residual of the in-service stress fractures other than limb pain and stiffness.  On December 2007 VA examination, the examiner found no evidence of any current disability of the lower extremities based upon x-ray studies and physical examination.  Instead, while there was pain and stiffness in the knees and ankle, there was no indication of any current stress fracture, shin splints or current lower extremity disability.  Moreover, the Board interprets the examiner's statement regarding the Veteran's occupational impairment to be a restatement of her previous diagnoses, rather than a diagnosis of any current disability, as there is no evidence to suggest otherwise.  

Thus, although the Veteran suffers from limb pain and a history of stress fractures, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282  (1999).  Rather, the post-service medical evidence of record is negative for any indication of a current residual related to the in-service injuries.  Accordingly, for the above-stated reasons, the Board finds that the competent and probative evidence of record weighs against a finding that the Veteran has a current disability of the right ankle/tibia, knees, shins, or thighs for which service connection may be granted.  Absent evidence of a current disability, service connection must be denied.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

The Board notes the Veteran's contentions that she currently suffers from disabilities of the lower extremities related to service.  In that regard, the Veteran is competent to describe pain and swelling because such perceptions are sensory in nature.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds that the objective, medical evidence outweighs the Veteran's contentions as to whether she suffers from any current disability of the right ankle/tibia, knees, shins, or thighs.  The Board notes that lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  See Layno, supra.   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding whether the Veteran has a current disability related to service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Here, while the Veteran is competent to describe her in-service symptoms related to the stress fractures and her current manifestations of pain and swelling, the Board accords her statements less probative value in this instance as she is not competent to opine on such a complex medical question to include whether she currently suffers from a compensable disability for VA purposes.  Specifically, where the determinative issue is one of medical causation or diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Significantly in this case, the December 2007 VA examiner took into consideration all the relevant facts in providing an opinion, to include the Veteran's reported in-service complaints as well as the current nature of her symptoms in determining that there was no current disability of the right ankle and foot, shins, knees, and thighs.  Instead, the examiner found no current diagnoses.  Accordingly, the Board finds that the competent, probative, and persuasive evidence of record is against the Veteran's claims for service connection.

As the preponderance of the evidence is against the claims for service connection for a right ankle/tibia stress fracture, bilateral shin splints, bilateral knee conditions, and bilateral thigh conditions, the claims must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a right ankle/tibia stress fracture is denied.

Service connection for bilateral shin splints is denied.

Service connection for a bilateral knee condition is denied.

Service connection for a bilateral thigh condition is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for an acquired psychiatric disorder so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran contends that her current depression was caused or aggravated by her service.  Her service treatment records are negative for any indication of a psychiatric disorder.  On January 2008 VA examination, she reported that due to the pain and injuries she experienced in service, she was unable to graduated from basic training and was laughed at and told she was faking it.  She reported that she was treated cruelly by her supervisors and that her clothes had been stolen.  Since separating from service, she still had residual pain in the lower extremities related to the injuries in service and had gained 20-30 pounds.  Mental status examination resulted in a diagnosis of major depression.  The examiner commented that since service, the Veteran had not taken part in any social activities, had gained weight, and felt discouraged about the future.  Her family was such that they tried to handle things themselves and were distrustful of the health care system.  The Veteran was assessed as having difficulty adjusting after her military experience.  She had hoped to make a career in the service and was feeling hopeless about her future.

In this case, although the January 2008 VA examiner found that the Veteran was influenced by her early discharge from service and felt hopeless about the future, the examiner did not clarify whether her major depressive disorder was caused or aggravated by her service.  As such, because she has a current psychiatric diagnosis that is possibly linked to her service, a new VA examination is necessary to determine whether service connection for an acquired psychiatric disorder is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any outstanding treatment records relevant to her claim for service connection for an acquired psychiatric disorder.  After securing any necessary authorization from her, obtain all identified treatment records, as well as any available VA treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Schedule the Veteran for a VA examination to ascertain the etiology of any current psychiatric disorder.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should specifically opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current psychiatric disorder, to include major depressive disorder, was caused or aggravated by her military service?  In addition to the service treatment records, the examiner should consider the Veteran's statements regarding her symptoms in service and her statements of continuous symptoms after service, including the January 2008 VA examination findings and opinions. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


